185 F.3d 1211 (11th Cir. 1999)
STEPHEN A. KELLEY, JR., PLAINTIFF-APPELLANT,v.KENNETH S. APFEL, COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,           DEFENDANT-APPELLEE.
No. 98-2763Non-Argument Calendar.
U.S. Court of Appeals, Eleventh Circuit
August 25, 1999

Appeal from the United States District Court for the Northern District of Florida. (No. 1:96cv197MMP),           Maurice M. Paul, Judge.
Before Anderson, Chief Judge, and Carnes and Hull, Circuit Judges.

Per Curiam

1
We VACATE our earlier opinion in this matter, published at 173 F.3d 814, and substitute in its place the           following, thus granting the government's motion for clarification. Stephen A. Kelley, Jr. appeals the district           court's order affirming the Commissioner of Social Security's ("Commissioner") denial of his application for           disability benefits under the Social Security Act. On appeal, Kelley asserts that the administrative law Judge           ("ALJ") erred in finding him not disabled. He contends that the ALJ incorrectly (1) assumed that part-time           employment could constitute substantial gainful work; (2) discredited his subjective complaints of pain; and (3)           used the testimony of a vocational expert, in lieu of the Medical-Vocational Guidelines, 20 C.F.R. pt. 404, subpt.           P, app. 2 (also known as the "Grids"), to determine his ability to engage in substantial gainful activity.


2
This Court affirms the Commissioner's decision on a disability benefits application if it is supported by substantial           evidence and the correct legal standards were applied. Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir.1997).           The record reflects that Kelley suffers from degenerative joint disease of the left knee, asbestosis, obesity,           progressive arthritic disease, rheumatoid arthritis, and osteoarthritis. The controlling issue with respect to the           instant application is whether those impairments caused Kelley to be disabled within the meaning of the Social           Security Act during a narrow window of time between September 26, 1991, and December 31, 1991.1 Kelley's occupation prior to the onset of his medical problems was as a welder. During the relevant time period,           Kelley did not work at all, but the ALJ found that Kelley had the residual functional capacity to perform           sedentary work, because he could lift 10 pounds occasionally, could frequently lift and carry objects such as           docket files, ledgers, and small tools, could sit for 6 hours in an 8-hour workday, could stand or walk for 2 hours           in an 8-hour workday, and had transferable skills from his prior occupation as a welder. The ALJ also found that           taking into account this ability to do sedentary work and these transferable skills, there were a significant number           of jobs in the national economy which Kelley could have performed during the relevant time period, and thus           Kelley was not entitled to benefits.

I. KELLEY'S FIRST ARGUMENT: PART-TIME WORK

3
A. Resolution of this Issue in Light of the Clarification that the ALJ did not Rely on the Ability to Work           Part-Time


4
The government's motion for clarification has now demonstrated that-contrary to our erroneous assumption in           our prior, now-vacated opinion, see Part I.B infra-the ALJ did not rely on an ability to do part-time work in           finding that Kelley had the residual functional capacity to perform jobs existing in significant numbers in the           national economy. We note that the ALJ found that Kelley had the residual functional capacity to stand and/or           walk for up to 2 hours during an 8-hour workday, and to sit for up to 6 hours during an 8-hour workday. ALJ           Opinion at 8. These findings, coupled with other findings-e.g., that Kelley retained the capacity to lift 10 pounds           occasionally, and to frequently lift and carry objects such as docket files, ledgers, and small tools-equate to a           finding of capacity to perform full-time sedentary work.2  All of the ALJ's determinations in this regard are           supported by substantial evidence. Thus, we reject Kelley's first argument because it erroneously assumes that           the ALJ's finding of capacity to perform sedentary work depends upon an ability to do part-time work, and           because the ALJ's finding of capacity to perform full-time sedentary work is supported by substantial evidence.Accordingly, there is no need for us to address the relevance of part-time work.


5
B. The Confusion in our Prior, Now-Vacated Opinion, and a Note as to the Relevance of Part-Time Work at           Steps One and Five of the Sequential Analysis


6
As indicated above, our prior, now-vacated opinion erroneously assumed that the ALJ had relied on an ability on           Kelley's part to do part-time work. Our prior opinion directly confronted Kelley's first argument-i.e., that the           ALJ incorrectly assumed that part-time work could constitute substantial gainful employment. We rejected that           argument and held that part-time employment may constitute substantial gainful work. We distinguished some of           our case law that may appear to suggest the contrary. In so holding, we relied on 20 C.F.R. § 404.1572(a),           which provides that "[y]our work may be substantial even if it is done on a part-time basis." In a motion for           clarification of our prior opinion, the government now apologizes that its panel brief to this Court was misleading,3 and concedes that the above-cited regulation does not apply to Step Five. The government also concedes,           based on certain Social Security Rulings, that the ability to perform part-time work does not preclude a finding of           disability at Step Five of the sequential analysis.


7
The confusion over the role of part-time work in this regard stems from the fact that work, or the ability to work,           is relevant in at least two distinct steps of the sequential analysis for determining entitlement to disability benefits,           i.e., Steps One and Five. Step One asks whether the claimant is currently engaging in "substantial gainful activity."           See 20 C.F.R. § 404.1520(a). If the claimant is so engaged, he is not disabled. Id. At Step One, there is no per           se rule that part-time work cannot constitute substantial gainful activity. The regulation upon which we relied in           our prior opinion (and which was cited by the government in its brief), 20 C.F.R. § 404.1572(a) ("Substantial           work activity is work activity that involves doing significant physical or mental activities. Your work may be           substantial even if it is done on a part-time basis ...."), pertains specifically to Step One.


8
The ability to work is relevant at Step Five, which "considers [the claimant's] residual functional capacity and           [his] age, education, and past work experience to see if [he] can do other work [besides his past work]." 20           C.F.R. § 404.1520(f)(1). If the claimant can do other work in this regard, he is not disabled. Id. Although the           issue is not totally clear, according to the government's present stance, an ability to do part-time work does not           preclude a finding of disability at Step Five. In other words, at Step Five, the government's present           representation is that only an ability to do full-time work will permit the ALJ to render a decision of not disabled.           The government extracts this interpretation from Social Security Ruling 96-8p. That ruling provides that the           relevant concept at Step Five is the residual functional capacity to perform work on a "regular and continuing           basis." Social Security Ruling 96-8p. "A 'regular and continuing basis' means 8 hours a day, for 5 days a week,           or an equivalent work schedule." Id. Thus, ifthe government is correct in its interpretation, a claimant could pass           Step Five and be entitled to benefits even though capable of working on a part-time basis.


9
We emphasize that the instant case was a Step Five case, not a Step One case. Kelley did not work during the           relevant time period. Rather, the sequential analysis proceeded to the question of whether Kelley had the residual           functional capacity to perform jobs existing in significant numbers the national economy, i.e., Step Five. The           government's motion for clarification has now made clear that the ALJ never found that Kelley had the residual           functional capacity to do only part-time work; rather, his findings equated to a finding that Kelley had the ability           to do full-time sedentary work. Thus, it is not necessary for us to confront the issue of whether part-time work,           as opposed to full-time work, will prevent a claimant from being found disabled at Step Five of the sequential           analysis. For the same reason, the Former Fifth Circuit case upon which Kelley relies so heavily for the           proposition that the capability to do only part-time work is insufficient to disqualify a claimant from receiving           benefits, Johnson v. Harris, 612 F.2d 993, 998 (5th Cir.1980), is distinguishable on its facts.4 Accordingly,           in light of the government's motion for clarification, we reject Kelley's first argument without the need to address           the legal issue raised regarding part-time work.


10
II. KELLEY'S SECOND ARGUMENT-SUBJECTIVE COMPLAINTS


11
Kelley also claims that the ALJ improperly discredited his subjective complaints of disabling pain. In order for a           claimant's testimony about the pain he experienced to be taken into account, he must show "evidence of an           underlying medical condition and (1) objective medical evidence that confirms the severity of the alleged pain           arising from that condition or (2) that the objectively determined medical condition is of such severity that it can           reasonably be expected to give rise to the alleged pain." Landry v. Heckler, 782 F.2d 1551, 1553 (11th           Cir.1986). The ALJ's determination that Kelley made neither of the two alternative showings with respect to the           specific period between September 26, 1991, and December 31, 1991 is amply supported by substantial           evidence.


12
III. KELLEY'S THIRD ARGUMENT-VOCATIONAL EXPERT


13
We do not reach Kelley's third argument, that the ALJ should not have relied on the testimony of a vocational           expert, because he did not raise it before the administrative agency or the district court. See Wheeler v. Heckler,           784 F.2d 1073, 1077 (11th Cir.1986).


14
For the foregoing reasons, the judgment of the district court is

AFFIRMED.5


Notes:


1
  On September 25, 1991, a previous application for disability benefits was denied by an ALJ. That denial           was affirmed by the district court and is res judicata as to Kelley's entitlement to benefits on and before that date.           On December 31, 1991, Kelley ceased to have disability insured status under the Social Security Act.


2
 20 C.F.R. § 404.1567(a) defines "sedentary work" as that "involv[ing] lifting no more than 10 pounds at a           time and occasionally lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary           job is defined as one which involves sitting, a certain amount of walking and standing is often necessary in           carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary           criteria are met." Social Security Ruling 83-10 elaborates on § 404.1567(a) by providing that " '[o]ccasionally'           means occurring from very little up to one-third of the time," and that "periods of standing or walking should           generally total no more than about 2 hours of an 8-hour workday, and sitting should generally total approximately           6 hours of an 8-hour workday." The ALJ's findings of fact in the instant case actually track the precise language           set out in 20 C.F.R. § 404.1567(1) and in Ruling 83-10 as the guideposts for full-time sedentary work.


3
  In the panel brief, the government argued that part-time work was relevant at Step Five of the sequential           analysis (i.e., the step that is relevant in the instant case, see infra ) and cited § 404.1572(a) (which it now           acknowledges is applicable only at Step One, not at Step Five) for this proposition. The thrust of the           government's prior argument was that an ability to work part-time may preclude a finding of disability. The           government failed to cite the authorities upon which it now relies for the distinction between Step One and Step           Five in this regard. The government's panel brief was also misleading as follows. Instead of demonstrating that the           ALJ never assumed that part-time employment could constitute substantial gainful employment at Step Five, the           government responded to appellant's argument that the ALJ erred by relying on the ability to perform part-time           work-by arguing that the ability to work part-time could preclude a finding of disability.


4
  We note that this situation-the possibly different roles of part-time work at Step One and Step Five, the           statement in § 404.1572(a) that part-time work can be substantial gainful activity, and the language of Johnson v.           Harris-has engendered substantial confusion in the courts. See, e.g., Conn v. Secretary of Health & Human           Services, 51 F.3d 607 (6th Cir.1995) (taking the position that "the claimant need not be found capable of           full-time work to be found capable of working" at Step Five and citing § 404.1572(a) as support for this           assertion); Wood v. Callahan, 977 F.Supp. 1447 (N.D.Fla.1997) (taking the position that § 404.1572(a)           applies at Step Five, and disregarding the Johnson v. Harris holding as dicta). Cf. Wright v. Sullivan, 900 F.2d           675, 679-80 (3d Cir.1990) (blurring the distinction between Step One and Step Five and engaging in substantial           criticism of Johnson v. Harris even though only Step One was at issue); Burkhalter v. Schweiker, 711 F.2d 841           (8th Cir.1983) (holding that actual performance of part-time work during the disability disqualified the claimant           from receiving benefits (i.e., Step One) and criticizing Johnson v. Harris which it saw as inconsistent with this           rule). We save for another day the question of the relevance of part-time work at Step Five, but encourage the           Commissioner to make his regulations more clear and understandable in this regard.


5
  No member of this panel nor any other Judge in regular active service on the Court, having requested that           the Court be polled on rehearing en banc (Rule 35, Fed.R.App.P.; Eleventh Circuit Rule 35-5), the petition for           rehearing en banc is denied. The petition for panel rehearing is granted in part in that the prior opinion published           at 173 F.3d 814 is vacated and the instant opinion is substituted.